DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-3 directed to group I non-elected without traverse.  Accordingly, claims 1-3 has been cancelled.
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the following claims as noted below: 
Cancel claims 1-3.
Regarding claim 7, please delete ALL, and replace with the following:
7.	The inductor component according to claim 4, wherein a plurality of the inductor electrodes are provided; and the plurality of inductor electrodes are arranged in a matrix within the resin layer.

Allowable Subject Matter
1.	Claims 4 and 6-8 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
claim 4, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, inductor electrode consisting of a single first column-shaped conductor and a single second column-shaped conductor that form input and output terminals and a single U-shaped connecting conductor that connects one end of each of the first and second column-shaped conductors to each other, the inductor electrode arranged such that other ends of the first and second column-shaped conductors oppose each other; and a resin layer containing the inductor electrode such that other ends of the first and second column-shaped conductors are exposed, and each of the first and second column-shaped conductors is a single linear shaped metal pin, a height of the first column-shaped conductor is same as a height of the second column- shaped conductor when viewed in a direction perpendicular to a thickness direction of the resin layer and a diameter of the first column-shaped conductor is same as a diameter of the second column-shaped conductor when viewed in a direction parallel to a thickness direction of the resin layer, the resin layer has a single-layer structure, and the one ends of each of the first and second column-shaped conductors are respectively in direct contact with the single U-shaped connecting conductor by ultrasonic bonding as claimed in combination with the remaining limitations of independent claim 1.
Claims 4 and 6-8 are allowed because each claim is directly or indirectly dependent of independent claim 1.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.